Name: Regulation (EEC) No 1607/71 of the Commission of 26 July 1971 replacing the German and Dutch terms 'GrÃ ¼tze und Griess' and 'Grutten, gries en griesmeel' in certain Commission Regulations
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 Official Journal of the European Communities 589 No L 168/16 Official Journal of the European Communities 27.7.71 REGULATION (EEC) No 1607/71 OF THE COMMISSION of 26 July 1971 replacing the German and Dutch terms 'GrÃ ¼tze und Griess' and 'Grutten, gries en griesmeel' in certain Commission Regulations 'GrÃ ¼tze und Griess' and 'Grutten, gries en griesmeel'; whereas, as a result of this new description , several Commission Regulations should be amended ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Cereals ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 120/67/EEC1 of 13 June 1967 on the common organisation of the market in cereals , as last amended by Regulation (EEC) No 1528/71 ,2 and in particular Articles 12 (2), 13 (4), 15 (3 ) and 16 (6) thereof; HAS ADOPTED THIS REGULATION : Article 1 1 . In the Dutch texts of Regulation Nos 156/67/EEC,7 162/67/EEC,8 (EEC) No 559, ° (EEC) No /1060/68 ,10 (EEC) No 1080/68 , 11 (EEC) No 101 1/70, 12 (EEC) No 1796/70 ,13 (EEC) No 2637/70, 14 and (EEC) No 1014/71 ,15 the terms 'gries en griesmeel' shall be substituted for the terms 'grutten, gries en griesmeel '. . 2 .' In the German texts of Regulations (EEC) Nos 1011/70, 2637/70 and 1014/71 , the terms 'Grobgriess und Feingriess ' shall be substituted for the terms 'GrÃ ¼tze und Griess '. Having regard to Council Regulation No 367/67/EEC3 of 25 July 1967 on fixing the production refunds for maize and broken rice, groats and meal used in the brewing industry, and in particular Article 3 thereof; Having regard to Council Regulation (EEC) No 1052/684 of 23 July 1968 on the import and export system for products processed from cereals and rice , as last amended by Regulation (EEC) No 1529/71 ,5 and in particular Article 2 (2 ) and 5 thereof; Having regard to Council Regulation (EEC) No 974/71 ° of 12 May 1971 on certain short-term economic policy measures to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States , and in particular Article 6 thereof ; Whereas, in Regulation No 120/67/EEC and the Regulations adopted in application of Regulation No 120/67/EEC, the terms 'Grobgriess und Feingriess' in the German version and the terms 'Gries en griesmel' in the Dutch version were substituted respectively for Article 2 This Regulation shall enter into force on 1 August 1971 . 1 OJ No 117, 19.6.1967, p. 2269/67. 2 OJ No L 162 , 20.7.1971 , p. 1 . 7 OJ 8 OJ 9 OJ 10 OJ 11 OJ 12 OJ 13 OJ 14 OJ 15 OJ No 128 , 27.6.1967, p. 2533/67. No 128 , 27.6.1967, p. 2534/67. No L 106 , 7.5.1968 , p. 6 . No L 179 , 25.7.1968 , p. 38 . No L 181 , 27.7.1968 , p. 6. No L 117, 30.5.1970 , p. 54. No L 196, 3.9.1970 , p. 10 . No L 283 , 29.12.1970 , p. 15 . No L 110 , 18.5.1971 , p. 10 . 3 OJ No 174, 31.7.1967, p. 36. 4 OJ No L 179, 25.7.1968 , p . 8 . 5 OJ No L 162 , 20.7.1971 , p . 11 . 6 OJ No L 106, 12.5.1971 , p . 1 . 590 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1971 . For the Commission The President Franco M. MALFATTI